Notice of Pre-AIA  or AIA  Status
The present application, filed on or after march 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1, 20, 47 and 50, drawn to a system comprising a feed assembly having a slurry and shielding fluid orifice, a nozzle and an acceleration cavity, classified in class 451/91.
Group II. Claim 2, drawn to a fluid delivery system, classified in class 451/60, 99.
Group III. Claims 3-8 and 35-34, drawn to a reclamation system with a conditioner system, classified in class 451/87.
Group IV. Claims 9-11, 14, 38 and 48-49, drawn to the nozzle, classified in class 451/102.
Group V. Claims 12-13 and 39-44, drawn to an abrasive wear control system, classified in class 451/101. 
Group VI. Claims 15-19 and 51-54, drawn to the fluid, classified in class 451/60, 91. 
Group VII. Claims 21-22, drawn to a collection system, classified in class 451/87.
Group VIII. Claims 23-33, drawn to a separator system, classified in class 451/88.
Group IX. Claim 34, drawn to a recirculation system, classified in class 451/87.
Group X. Claims 45-46, drawn to a method comprising: providing a cutting head with a nozzle, a slurry to shielding volume flow regulator, a slurry valve and a vent valve; energizing the shielding fluid and slurry, classified in class 451/38.

The inventions are independent or distinct, each from the other because:
Claims 1, 20, 47 and 50 (from Group I) link the inventions from Group II, III, IV, V, VI, VII, VIII and IX.   The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 20, 47 and 50 (from Group I).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Groups X vs Groups I, II, III, IV, V, VI, VII, VIII and IX are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed in Group X does not require the details or structure of the apparatuses within Groups I, II, III, IV, V, VI, VII, VIII and/or IX. For example, the method as claimed can be used in an apparatus that discards the use of the abrasive particles (i.e. does not need to recirculate the abrasive particles through). As another example, the method as claimed can be used in an apparatus that has a pumping mechanism to accelerate shielding fluid through nozzle (i.e. no acceleration cavity). 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses –451/91, 451/87, 451/60, 451/88, 451/90, etc.). Furthermore, the search for one invention will not necessarily yield relevant art for the other invention; and the prior art applicable to one invention will not be necessarily relevant for the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Additionally, should Applicant elect the system of Group II, claim 2, the following election of disclosed species is required: 
Embodiments regarding the operation of the fluid delivery system (reference character 94), which is within the cutting system (reference character 30): 
	Species A1, (Figure 5), the fluid delivery system is a continuous system which includes two slurry cylinders as well as two buffer tanks, a slurry buffer tank and a shielding fluid buffer tank. 
	Species A2, (Figure 6), the fluid delivery system is a continuous system which includes two slurry cylinders but without buffer tanks. 
	Species A3, (Figure 7), the fluid delivery system is known as a “batch system” (paragraph 0060 in specification). 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species (Species A1-A3) are not obvious variants of each other based on the current record. Species A1 requires a continuous fluid delivery system which includes two slurry cylinders and two buffer tanks. Species A2 requires a continuous fluid delivery system which two slurry cylinders and no buffer tanks. Species A3 is a “batch system” which includes only one slurry cylinder that must be turned off when refilling slurry supply. 

Further, should Applicant elect the system of Group VIII, claims 23-33, the following election of disclosed species is required:
Embodiments regarding the separator system (reference character 160): 
	Species B1, (Figures 17-18, page 18, paragraphs 0073-0074), the separator system is a single filter separation system (160a). 
	Species B2, (Figures 19-20, pages 20-21, paragraph 0078), the separator system is a dual filter separation system (160b).
	Species B3, (Figure 21, page 21, paragraphs 0079-0081), the separator system is a plunger separation system. 
	Species B4, (Figures 22-23, page 23, paragraph 0085), the separator system is a dual filter separation system with shuttle puck. 

Furthermore, these species (Species B1-B4) are not obvious variants of each other based on the current record. Species B1 requires a single filter separation system which includes a single filter separator (146a) having a filter housing. Species B2 requires a dual filter separation system which includes a first filter located in the stationary filter plate and a second filter located in the moveable filter plate. Species B3 requires a plunger separation system which includes a first filter located in the stationary filter plate and a second filter located in the moveable filter plate, with the addition of a plunger. Species B4 requires a dual filter separation system which includes a first filter located in the stationary filter plate and a second filter located in the moveable filter plate, and the addition of a shuttle puck. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, as described above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10, 47 and 50 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723